DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 19, 2019 and December 8, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein analyzing input/output operation patterns uses machine learning techniques to cluster into distinct patterns of use”. The wherein clause is understood to be modifying an “analyzing” limitation.  However, neither claim 1 nor claim 3 positively recites a limitation of “analyzing input/output operation patterns” (providing categorization analytics is not understood to be equivalent to a positive recitation of analyzing, as the claim only requires providing the results of analytics, not having to perform the analysis) and as such, it is unclear how the scope of the claim is being modified by the wherein clause.  For the purpose of examination, while no claim language is suggested for amendment, it is assumed that the wherein clause is currently required and machine learning techniques are utilized in analyzing the I/O patterns.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Claim 1
Categorizing a microservice container based on the categorization analytics….
This step, as drafted, is a process that under the broadest reasonable interpretation includes performance of the limitation in the mind.  Notably, no structure is recited as necessary to perform the step in claim 1.  A person is capable of receiving analytics of a computer behavior and then mentally categorize a container based upon the received analytics.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
The claim recites the additional limitation of:
Providing categorization analytics… and
Providing the categorization…. To a storage system for use in storage allocation of the input/output operations.
These additional limitations are not considered sufficient to integrate the judicial exception into a practical application.   The first step of providing categorization analytics amounts to mere data gathering, see MPEP § 2106.05(g), while providing the categorization to a storage system amounts to a mere instruction to apply an exception, see MPEP § 2106.05(f).  Examiner notes that while the specification describes an invention directed to enhancing storage allocations via the use of analytics and the categorization, this is not immediately reflected in the claim limitation.  In particular, the phrase “for use in storage allocation of the input/output operations” is effectively an intended use of the “providing the categorization… to a storage system”, not a positively recited limitation.  As such, under the broadest reasonable 
For the same reason, these additional limitations are not considered sufficient to direct the claim to significantly more than the judicial exception.  
Examiner notes that the analysis above was based on the intended use interpretation of the “for use” clause.  While this would require a reconsideration of the claim eligibility under 35 U.S.C. 101 and as such should not be interpreted as a guarantee to overcome this rejection, examiner recommends positively reciting a storage allocation for the input/output operations as a step of the method as long as this does not comprise new matter, as this appears to more strongly link the judicial exception to a practical application compared to the claim as currently recited.   
Claim 14 recites a processor and memory, where the processor executes the operations of claim 1.  As such, the analysis of claim 14 is nearly identical to the analysis of claim 1 above.  An additional consideration is the recited structure of the memory and processor.  However, these two elements are recited at a high level of generality and as such amount to instructions to apply the judicial exception, see MPEP § 2106.05(f).  As such, the additional structures of claim 14 are insufficient to integrate the judicial exception identified into a practical application or amount to significantly more. 
Independent claim 17 is directed to “a computer program product… the computer program product comprising a computer readable storage medium having program instructions In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)”.   The specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” [00122].  As such, the specification has provided an explicit definition of the term “computer readable storage medium” that excludes the non-statutory forms of signal transmission at issue in In re Nuijten, leaving the BRI to cover only statutory embodiments under step 1 of the eligibility analysis. 
Continuing the eligibility analysis, independent claim 17 recites the computer readable storage medium storing program instructions that allow a processor to perform the operations of claim 1.   As such, the analysis of claim 17 is nearly identical to the analysis of claim 1 above.  An additional consideration is the recited structure of the computer readable storage medium.  However, this is recited at a high level of generality and as such amount to instructions to apply the judicial exception, see MPEP § 2106.05(f).  As such, the additional structure of claim 17 is insufficient to integrate the judicial exception identified into a practical application or amount to significantly more. 
The dependent claims
Claim 2 recites a wherein clause narrowing what the input/output operation patterns being analyzed are.  This alters what data is analyzed, but does not change the mental nature of categorizing a container.
Claim 3 recites using machine learning techniques to cluster [input/output operation patterns] into distinct patterns of use.  In addition to the indefiniteness issue (see above) regarding this claim, even if the use of machine learning techniques is interpreted to be required, this amounts to using a computer as a tool to perform a mental process, see MPEP § 2106.04(a)(2)(III)(C).
Claims 4, 15, and 18 recite the additional steps of
Receiving microservice container input/output operations… and 
Analyzing the input/output operations…. To modify a categorization...
The receiving limitation amounts to necessary data gathering, see MPEP § 2106.05(g), while the analyzing limitation is another step that falls under the ”Mental Processes” grouping of abstract ideas, as under the broadest reasonable interpretation, this covers a person receiving incoming data and mentally modifying the earlier categorization.
Claims 5 and 19 recite ongoing analysis of input/output operations… and updating the categorization.  This ongoing analysis/updating of the categorization provides a characterization of the analyzing step of claims 4/18 and as such is directed to the same abstract idea of claims 4/18. 
Claim 6 recites where the categorization is identified by a machine learning categorization technique as relevant to a performance profile of the microservices container. The relevance of the categorization is a result of the categorization, while the identification is 
Claims 7, 16, and 20 recites the additional steps of
Initially categorizing the microservice container … and
Adapting the initial categorization
The claim limitations are explicitly drawn to narrowing how the microservice container is initially categorized and how to adapt the categorization.  As such, the claim limitations are directed to the same abstract idea of claims 4/15/18.
Claim 8 recites wherein the categorization is based on historical storage behavior and user configured categorization.  This narrows how the categorization is performed, but otherwise is directed to the same abstract idea of claim 1. 
Claim 9 recites the additional details of user-based tagging to aid categorization, but is directed to the same abstract idea of claim 7.
Claim 10 recites additional analysis for the adapting abstract idea of claim 7, and as such is directed to the same abstract idea of claim 7.
Claim 11 recites additional details of the group recited in claim 10, but this is a detail of the categorization and as such is directed to the same abstract idea of claim 7.
Claim 12
Claim 13 provides additional details of how to provide the categorization to a storage system with new details about passing the categorization to a garbage collection algorithm, but this is still recited at a high level of generality that does not aid in integrating the judicial exception into a practical application, or amount to more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. (US 2017/0180346, incorporating Singh et al. (US 9,256,467) by reference, see [0037,0096]) in view of Borowiec et al. (US 9,886,314, as provided in applicant’s IDS) and Red Hat (“What are microservices?”)
Regarding claim 1, Suarez teaches a computer-implemented method for storage allocation enhancement of services (Suarez’s disclosure is generally related to providing a container registry service, in particular relating to storing software container images across different repositories, see Fig. 1), wherein the method is carried out at a service orchestrator (the following citations relate to the container registry of Figs. 1 and 2; while not explicitly called an orchestrator, Suarez refers to the ability to use a container scheduler to manage software containers, see for example [0039], where Fig. 2 shows the agent in communication with the container registry, [0096] where the container registry can track container metrics via a scheduler; as such, while a lot of Suarez’s disclosure provides users for the ability to execute container, the presence of a scheduler is enough to for the container registry to read upon an orchestrator) and comprises: 
categorizing a service container (in the context of a first request to store a container image, see [0021], Suarez provides for task definition files that defines how the software containers are to be run [0030], as well as specified memory/power usage, see [0031,0115]; Suarez also allows for tags to be utilized by users to define versions 
providing the categorization in association with the service container input/output operations to a storage system for use in storage allocation of the input/output operations (the task definition file defining the amount of resources to allocate can allow the selection of container instances based on available resources, see [0115], where [0034] describes the storage service allocated for storing the different application container images).
Suarez fails to teach the method comprising:
providing categorization analytics for service container input/output operation patterns in storage systems; 
Consequently, Suarez fails to teach wherein the categorizing of the container is based on the categorization analytics.  While Suarez maintains historical tracking and predictive caching to predict behavior, see for example providing version updates, [0094], and timing predictions for when to optimize deployment of resources, see [0096], along with the ability to allocate resources in accordance to the predicted behavior, this is not explicitly linked to the categorization of the container or grouping containers together like with the use of the tags or task definition files.  
Further, Suarez fails to teach where the services being allocated are specifically microservices, as Suarez refers to the software running on the containers broadly.

As part of this disclosure, Borowiec discloses a process for re-distributing workloads in Fig. 4, where different performance metrics can be observed, step 408, metrics 412,416,420, and generate a projected system activity level trend for the storage array, step 424, where this projected activity trend can then be used to identify an optimal storage array for receiving the workload.
An obvious modification can be identified: utilizing the performance metrics of the different containers in conjunction with the task definition files/tags to identify a projected system activity level, which in turn is utilized for allocation decisions.  Such a modification takes two features Suarez already discloses, tags/task definition files that are similar to the performance profile of a workload, and the performance metrics/projected activity level of the predictive caching, and combines them to provide a cohesive categorization that containers can use for allocation.  Such a modification reads upon the providing limitation, as well as where the categorizing is based on the provided analytics.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Borowiec’s determination of the projected system activity levels of workloads with Suarez’s container registry system, as Borowiec provides the ability to link the performance with the workload to better optimize storage resources, in contrast to Suarez’s sole reliance on the task definition files, see [0115].

Red Hat’s disclosure is related to an overview of microservices in application architecture, and as such comprises analogous art.
As part of this, Red Hat shows how monolithic approaches, which combine applications into a single function, differ from microservices, where each function can be deployed independent of the other functions, page 1 of the attached PDF.  Red Hat continues to go on and say that microservices are aided by containerization technologies, allowing for the ability “to run multiple parts of an app independently, on the same hardware, with much greater control over their individual pieces and life cycles”, page 3.
An obvious combination can be identified: combining Red Hat’s microservice context with Suarez’s container registry service.  Such a combination would read upon where all the claimed services are instead microservices.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Red Hat’s disclosure about microservices with Suarez’s container registry system.  Both elements are known in the art, and Red Hat’s disclosure explicitly states how containerization technologies aid with providing development at a microservice level instead of at a coarser app level granularity.  As such, one of ordinary skill in the art would recognize the ability to apply a smaller microservice level context upon Suarez’s container system while expecting that the system would continue operating. 
Regarding claim 2, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, and Borowiec further teaches wherein input/output operation 
As discussed in the claim 1 rationale, Borowiec provided for an obvious modification of monitoring performance metrics.  As part of this, Borowiec provides for different performance metrics that can be utilized, including usage of processing resources, usage of storage resources, usage of networking resources, IOPS of a storage array, how much data on a storage array is being deduplicated/compressed, see Col. 7, Line 55 – Col. 8, Line12.
In particular, monitoring how much storage/processing resources is used would affect the allocation, as Suarez earlier stated that the task definition files were utilized for efficient resource allocation, see [0115] – the combination of the task definition files and metrics of current usage would inevitably better aid to see what resource allocation is currently being used/projected to be required for the different containers.  The last metric, looking at how data is being deduplicated or compressed affects garbage collection.  Suarez provides in [0050] for garbage collection functionality to clean out unreferenced files.  The ability to monitor how much data is deduplicated necessarily requires how much different data blocks are referenced, and as such would affect garbage collection by virtue of still being referenced. 
Regarding claim 4, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, and Suarez fails to teach the method further including: 
receiving microservice container input/output operations issued by the microservice container; and 
analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container.

An obvious modification can be identified: incorporating the ability to identify changes to the container profiles/work environment, and then updating the categories to reflect changes to resource requirements, for example.  Such a modification reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Borowiec’s ability to update projected activity levels to adjust storage allocations of workloads with Suarez’s container registry system, as the ability to update categorizations and adjust allocations as a result allows for a more flexible allocation of resources and the ability to respond to any changes in how customers are using containers.
Regarding claim 5, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
ongoing analysis of input/output operations of a microservice container and updating the categorization (as part of the claim 1 rationale, when Borowiec is 
Regarding claim 7, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, wherein analyzing the input/output operations with the categorization analytics to modify a categorization for the microservice container includes: 
initially categorizing the microservice container based on categorization of an associated microservices image (in Borowiec’s method cited and relied upon in the claim 4 rationale, Borowiec shows an initial determination of the projected service activity level, reading upon an initial categorization; as discussed in the claim 1 rationale, Suarez’s task definition files and tags are related to the container images, so the combination as discussed in claim 4 reads upon this limitation); and 
adapting the initial categorization based on a context of the microservice container (as part of the change in the performance profile cited in the claim 4 rationale, Borowiec describes examples of changes being an update to the operating software and a change to  the resources required to execute the workload; both of these show a change in context of the microservice container (as Suarez’s tags described in the claim 1 rationale relate to version control) and the task definition files relate to required 
Regarding claim 8, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, and Suarez teaches wherein the categorization of the associated microservices image is based on user configured categorization (as discussed in the claim 1 rationale, users pass along task definition files that define how the containers operate/resources are required for allocation).
Suarez fails to teach where the categorization of the associated microservices image is based on historical storage behavior.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that an initial determination of the performance profile can incorporate historical behavior as well as user based configurations, see Col. 12, Lines 10-41, and in addition Col. 12, Lines 49-53 describing a combination of the user input and historical performance of the workload/similar workload as being usable for generating a performance profile.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial performance profile with Suarez’s container registry system, as the use of historical behavior can allow for a more efficient initial allocation of the container, with the predicted behavior informed by metrics of what the container operation has previously looked like.
Regarding claim 9, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, wherein adapting the initial categorization based on a context of the microservice container includes user-based tagging of microservice containers to aid categorization (as discussed in the claim 1 rationale, the user can help provide task definition files defining container requirements, while the system also includes tags to aid with categorizing containers).
Regarding claim 10, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 7, and Suarez further teaches wherein adapting the initial categorization based on a context of the microservice container includes higher level context analysis based on a classification of the microservice container as belonging to a group of containers (one of the functions of the container registry system is providing a list of tags for images in the repository, see Table 1, where the tags can associate images with each other in groups, for example by versions; in the claims 4 and 7 rationale, one of the identified changes in context leading to a change in performance profile is an update, i.e.- a new version; as such, 
Suarez fails to teach where the adapting is based on historical storage behavior of the group.  As discussed in the claim 1 rationale, while historical storage/container behavior is contemplated by Suarez as far as predicting allocation, this is not understood to affect the categorization as has been interpreted to cover the tags/use of the task definition files.
Borowiec’s disclosure provides a slightly different method in Fig. 5 from Figs. 4 and 7, although Fig. 5 is disclosed to be similar to the method of Fig. 4, just like with Fig. 7, see Col. 11, Lines 15-25.  As part of this, Borowiec’s method of Fig. 5 shows that a determination of the performance profile can incorporate historical behavior as well as user based configurations, see Col. 12, Lines 10-41, and in addition Col. 12, Lines 49-53 describing a combination of the user input and historical performance of the workload/similar workload as being usable for generating a performance profile.
An obvious modification can be identified: incorporating historical storage behavior in identifying a categorization for allocation.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the use of historical analytics in an initial performance profile with Suarez’s container registry system, as the use of historical behavior can allow for a more efficient initial allocation of the container, with the predicted behavior informed by metrics of what the container operation has previously looked like.
Regarding claim 11, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 10, and Suarez further teaches wherein the group is a pod in the form of a collection of microservice containers which are co-located on hardware and share resources (in the context of updates and container versions, Suarez provides that container images may be stored as separate layers, and whenever updates are performed, data objects that were changed from a previous version are stored, with pointers linking to previous layers that haven’t changed, see [0036]; in particular, Suarez provides that “a particular version of a container image may be launched from a layer which itself does not include all data objects of the container image”, showing that the different container versions share resources together).
Regarding claim 12, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, wherein providing the categorization in association with the microservice container input/output operations to a storage system for use in storage allocation of the input/output operations includes describing each input/output operation with one or more categorization details (as discussed in the claim 1 rationale, the combination of Suarez and Borowiec provides for allocation based on the projected activity level as a result of the performance metrics along with the profile/tags/task definition files of the containers; necessarily, this would require associating any workload that a container performs with said container, and as a result associating it with the identified category).
Regarding claim 13, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, and Suarez further teaches wherein providing the categorization in association with the microservice container input/output operations to a storage system for use in storage allocation of the input/output operations includes passing the categorization to a 
Regarding claim 14, Suarez teaches a system for storage allocation enhancement of microservices at a microservice orchestrator (“Some or all of the process 1300 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems configured with executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors,” [0106]) comprising: 
a processor ([0106] describes processors used to execute instructions); and 
a memory (“The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media)”, [0106]), coupled to the processor, storing computer program instructions that, when executed by the processor, causes the processor to perform operations identical to the method of claim 1 and therefore rejected according to the same rationale. 
Claims 15 and 16 are rejected according to the same rationale of claims 4 and 7.
Regarding claim 17, Suarez teaches a computer program product for storage allocation enhancement of microservices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (“The executable 
Claims 18, 19, and 20 are rejected according to the same rationale of claims 4, 5, and 7.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez in view of Borowiec and Red Hat and further in view of Hahn et al. (US 2018/0276116).
Regarding claim 3, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 1, wherein analyzing input/output operation patterns uses machine learning techniques to cluster into distinct patterns of use.  
While the citation to Borowiec in the claim 1 rationale points to different projected activity levels, reading upon distinct patterns of use, Borowiec does not teach utilizing machine learning for this analysis.
Hahn’s disclosure is related to providing an adaptive scheduling of a storage system operations, and as such comprises analogous art as it lies in the same field of endeavor as scheduling tasks.
As part of this disclosure, Hahn performs the general process of determining a usage scenario with a respective allocation method, see [0015] and Fig. 3, akin to determining the projected activity level as disclosed in the combination of Suarez, Borowiec and Red Hat in claim 1.  Hahn then goes on to say that  “In some embodiments, the determining is performed 
An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, then one of ordinary skill in the art would recognize the ability to utilize machine learning techniques to augment Suarez and Borowiec’s ability to identify and determine projected storage activity levels with a reasonable expectation of success. 
Regarding claim 6, the combination of Suarez, Borowiec, and Red Hat teaches the method as claimed in claim 4, but fails to teach wherein the categorization is identified by a machine learning categorization technique as relevant to a performance profile of the microservices container.
While the citation to Borowiec points to using different performance profiles for the container, and as such any determined categorization from the rationales of claims 1 and 4 are necessarily relevant to the given performance profile, no discussion of using machine learning techniques is used. 

As part of this disclosure, Hahn performs the general process of determining a usage scenario with a respective allocation method, see [0015] and Fig. 3, akin to determining the projected activity level as disclosed in the combination of Suarez, Borowiec and Red Hat in claim 1.  Hahn then goes on to say that  “In some embodiments, the determining is performed using machine learning. In some embodiments, the machine learning uses supervised learning, whereas, in other embodiments, the machine learning uses unsupervised learning,” [0017].  
An obvious combination can be identified: combining Hahn’s use of machine learning techniques with the combination of Suarez, Borowiec, and Red Hat’s disclosure of determining the projected activity level, with a resulting allocation.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hahn’s use of machine learning techniques with the container registry system of Suarez, as modified by Borowiec.  Both elements are known in the art, and as Hahn’s disclosure explicitly provides that the machine learning techniques are utilized to determine usage patterns of a storage system, with a resulting allocation method, then one of ordinary skill in the art would recognize the ability to utilize machine learning techniques to augment Suarez and Borowiec’s ability to identify and determine projected storage activity levels with a reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barajas Gonzalez et al. (US 2017/0139833) discusses predictive analytics for storage patterns,
Narasimhan et al. (US 2017/0201597) discusses SLA categories for application containers, with associated changes to allocation,
Toledo et al. (US 2018/0331905) discusses adjusting microservice applications based on observed I/O patterns.
Agrawal et al. (US 2019/0197178) discusses container structures and allocating resources for new containers,
Bivens et al. (US 2019/0356732) categorizes workloads and allocates resources accordingly,
Chen et al. (US 2020/0012443) discusses dynamic allocation for a service orchestrator,
Patel et al. (US 2020/0112608) categorizes I/O patterns and sends this information to storage system to handle processing,
Bezugly et al. (US 2020/0233598) discusses using I/O patterns to determine optimal placements 
Dalmatov et al. (US 2020/0233612) discloses allocating regions for IO access based on predicted trends,
Chatterjee et al. (US 8,271,757) discusses storage allocations for container I/O loads,
Mason (US 9,813,500, as provided in applicant’s IDS) discusses analyzing storage attributes to determine allocation of resources, as well as discussing adjusting the storage profile,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139